Citation Nr: 1635546	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  13-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity peripheral sensory neuropathy.

2.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity peripheral sensory neuropathy.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1962 to September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from December 2012, January 2014, and July 2015 by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In June 2015, the Veteran testified at a travel Board hearing conducted before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Board notes that the Veteran's appeal which includes: (1) entitlement to an initial evaluation in excess of 40 percent for right upper extremity peripheral neuropathy, (2) entitlement to an initial evaluation in excess of 30 percent for left upper extremity peripheral neuropathy, (3) entitlement to a rating in excess of 20 percent for diabetes mellitus type II, and (4) entitlement to an initial compensable rating for erectile dysfunction has been perfect and certified to the Board.  However, the appeal has not been transferred to the Board because the Veteran is still awaiting a hearing date for these issues.  Thus, as the Veteran has a right to a hearing on the pending issues, the Board does not yet have jurisdiction over the appeal.  38 C.F.R. § 20.700 (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.
FINDINGS OF FACT

1.  The Veteran's right lower extremity neuropathy is manifested by pain, numbness, tingling, and diminished reflexes, which most closely resembles severe incomplete paralysis.   

2. The Veteran's left lower extremity neuropathy is manifested by pain, numbness, tingling, and diminished reflexes, which most closely resembles severe incomplete paralysis.   

3. The combined impact of the Veteran's service-connected disabilities precludes him from securing or following a substantially gainful occupation.

CONCLUSIONS OF LAW

1.  The criteria are met for an initial 30 percent rating for right lower extremity peripheral sensory neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, Diagnostic Code 8524 (2015). 

2.  The criteria are met for an initial 30 percent rating for left lower extremity peripheral sensory neuropathy.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, Diagnostic Code 8524 (2015).

3. The criteria for entitlement to TDIU are met.  38 U.S.C.A. § 5107  (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Increased Initial Ratings

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

A portion of the appeal arises from a disagreement with an initial rating decision in December 2012, which granted service-connection for the Veteran's bilateral lower extremity peripheral sensory neuropathy at 20 percent. The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, records from private sources have also been associated with the record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A diapedetic sensory motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) was conducted in October 2014.  38 C.F.R. § 3.159(4).  At the DBQ the examiner reviewed the Veteran's complaints, medical history, conducted a physical examination and gave a diagnosis.  Since the examinations included sufficient detail as to the current severity of the Veteran's bilateral lower extremity neuropathy, the Board concludes that the examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

The Veteran was also provided an opportunity to set forth his contentions during a travel Board hearing in June 2015, which fulfilled the requirements set forth by Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked).

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.   

TDIU

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting in full the benefit of TDIU sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

Legal Criteria Increased Rating

The Veteran has been assigned a 20 percent rating for his bilateral lower extremity peripheral sensory neuropathy under Diagnostic Code 5824, effective from October 2010.  The Veteran seeks an increased initial rating from the date of service connection. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126   (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Neuropathy of the extremities is rated under Diagnostic Codes (DC) 8520-8530, based on the nerve affected.  See 38 C.F.R. § 4.124a.  The Veteran is rated under Diagnostic Code 8524 which provides the rating criteria for paralysis of the internal popliteal nerve (tibial), and therefore neuritis and neuralgia of that nerve.  38 C.F.R. § 4.124a.  A maximum 40 percent rating is warranted for complete paralysis with plantar flexion lost, frank adduction of foot impossible, flexion and separation of toes abolished; no muscle in sole can move; in lesions of the nerve high in popliteal fossa, plantar flexion of foot is lost.  Id.  A 30 percent rating is warranted for severe incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis and a 10 percent rating mild incomplete paralysis.  Id.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.   38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



Facts & Analysis

A nerve conduction test from September 2009 revealed that the Veteran suffered from moderate to severe axonal peripheral neuropathy of the bilateral lower extremities.  

In the Veteran's March 2012 Notice of Disagreement (NOD), the Veteran stated that his peripheral neuropathy was diagnosed as moderate to severe, which has advanced as his diabetes progressed.  

A yearly exam of the Veteran from a private physician, T.M.C. M.D., in April 2011, and May 2012 indicates that the Veteran had no edema, with pulses palpable in both feet.  In February 2012 the Veteran complained of occasional swelling to his feet to T.M.C. M.D.  Private medical evidence from Franklin County Medical Center dated from August 2012 shows that the Veteran had worsening complaints of numbness, tingling, and discomfort in his feet and ankle bilaterally for nearly ten years.  The Veteran was given an impression of severe axonal, sensorimotor polyneuropathy in the lower extremities.  

In November 2012 the Veteran underwent a DBQ for his diabetes and it was deemed that the Veteran's bilateral lower extremity neuropathy was at least as likely as not proximately due to his diabetes mellitus.  The Veteran stated that his feet are affected from his arch forward with numbness and tingling.  The Veteran stated that he has pain on extended walking, explained as walking more than a quarter of a mile.  The examiner noted that the Veteran did not have constant, or intermittent pain to his bilateral lower extremities.  The Veteran did have mild paresthesias and/or dysesthesias to his lower extremities, and had severe numbness to his lower extremities.  The Veteran's ankle plantar flexion, and ankle dorsiflexion were 4/5 bilaterally.  The Veteran exhibited hypoactive reflexes to his knee and ankles bilaterally.  A sensory exam was normal except for the absent finding for the Veteran's foot and toes bilaterally.  The examiner assessed the Veteran with normal gait.  The Veteran had abnormal internal popliteal (tibial), and posterior tibial nerves.  The examiner noted that the Veteran had incomplete and mild paralysis for both nerves bilaterally.  

In submissions to VA, the Veteran argued that his condition warranted a 30 percent rating bilaterally.  In a statement received in October 2013, the Veteran's representative argued that medical providers noted the Veteran's loss of sensation in his feet, and severe pain in his feet.  T.M.C. M.D. submitted a diabetes mellitus impairment questionnaire on behalf of the Veteran, received in October 2013.  The physician stated that the Veteran had loss of sensation in his feet, plus severe pain while walking, or while doing any activities on his feet.  T.M.C. M.D deemed the Veteran's bilateral lower extremity severe. A private nerve conduction test revealed an impression of severe peripheral neuropathy in the lower extremities.  A private opinion from D.D. M.D. dated from January 2014 is associated with the record.  The physician reviewed the Veteran's history of numbness to his lower extremities.  The physician noted that the Veteran underwent nerve conduction studies which showed severe axonal and sensorimotor polyneuropathy.  

In October 2014 the Veteran underwent a diabetic sensory motor peripheral neuropathy DBQ.  The examiner noted that the Veteran did not have intermittent pain, or paresthesias and/or dysesthesias to his bilateral lower extremities.  The Veteran did have moderate constant pain to his lower extremities, and had severe numbness to his lower extremities.  The Veteran exhibited less than normal strength with knee extension, and knee flexion bilaterally.  Deep tendon reflexes revealed decreased reflexes to the Veteran's knees, and absent reflexes to his ankles.  Light touch testing revealed decreased results to the Veteran's right knee, normal to his left knee, and absent to his ankles and toes.  The Veteran showed absent position sense, vibration sensation, and cold sensation.  The examiner determined that the Veteran had bilateral incomplete paralysis of a moderate amount to the sciatic, and femoral nerve.  In review of diagnostic testing from December 2013, the examiner noted the results showed severe peripheral neuropathy in the lower extremities.  In review of the functional impact due to the Veteran's diabetic peripheral neuropathy, the examiner stated that the Veteran "cannot move about on his feet very well due to pain and lack of sensation.  His gait is adversely affected by lack of tactile sensation, and that he has difficulty with fine motor activities involving the fingers." 

A diabetes mellitus DBQ from April 2015 found that the Veteran reported that his peripheral neuropathy made walking and standing very difficult, and that he would be unable to perform work that involved either of these activities.  In June 2015 the Veteran had submitted on his behalf a private medical statement which stated that the Veteran has had severely painful neuropathy for the last four years.  The physician further stated that the Veteran's neuropathy inhibited his activities of daily living.     

In June 2015 the Veteran testified at a travel Board hearing.  The Veteran stated that he experienced total numbness in his ankles and feet, pain when walking, that he is unable to wear regular shoes, has abnormal gait, and cannot walk more than a few blocks.  The Veteran stated that the top of his foot is sensitive, and that he has tripped due to a lack of sensitivity.  As an example, the Veteran stated that he had trouble standing in the shower.  The Veteran also attested to experiencing a burning feeling to his feet.  The Veteran stated that driving was difficult because he had problems with sensation feeling the gas and brake pedals.    

Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's bilateral lower extremity neuropathy most resembled severe incomplete paralysis of the interior popliteal nerve for the entire period on appeal.  The Board finds that the Veteran's bilateral lower extremity neuropathy at no time during the appeal period showed complete paralysis.  Specifically, the November 2012, and October 2014 VA examinations found that the Veteran suffered from incomplete paralysis.  Thus, without a showing of complete paralysis the Veteran is unable to fulfill the requirement for a 40 percent rating.  The Veteran's complaints of pain, numbness, tingling, burning, loss of sensation, and pain walking and standing are all noted.  The Board further notes the Veteran's reduced muscle strength, less than normal reflexes, and abnormal gait shown on examination.  The Veteran's disability picture throughout the appeal most closely resembled severe incomplete paralysis of the Veteran's lower extremities, and thus the Veteran warrants a 30 percent for his bilateral condition.  The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's disability to his tibial nerves cannot receive a higher rating under another diagnostic code.  See 38 C.F.R. § 4.125.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's bilateral lower extremity neuropathy are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran's disability shows pain, numbness, tingling, burning, loss of sensation, issues weight bearing, and diminished reflexes bilaterally.  The schedular rating criteria adequately contemplates the degree of impairment caused by his bilateral lower extremity neuropathy and provides for a higher rating with more severe symptoms or clinical findings.  Furthermore, the rating criteria under 38 C.F.R. § 4.6 specifically instruct for "equitable and just" decisions and not to apply a mechanical formula to the Diagnostic criteria.  In view of this, referral of this case for extraschedular consideration is not in order.

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU

A total disability rating for compensation purposes may be assigned when the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a service-connected disability.  38 C.F.R. § 4.16(a); see also 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341 (2013).

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce as to the poverty threshold for one person.  Consideration shall be given in all claims to the nature of the employment and the reasons for termination.  38 C.F.R. § 4.16(a).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service- connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  In the case at hand, the Veteran is service-connected for: right upper extremity neuropathy at 40 percent, left upper extremity neuropathy at 30 percent, diabetes mellitus type 2 at 20 percent, left lower extremity neuropathy at 30 percent (by way of the discussion above), and right lower extremity neuropathy (by way of the discussion above), for a combined rating of at least 80 percent.  As such, the Veteran meets the minimum percentage requirement as set forth in 38 C.F.R. § 4.16(a).  The determinative issue is whether the Veteran is unemployable due to his service-connected disabilities.

In determining whether the Veteran is entitled to a TDIU rating, consideration may be given to his level of education, special training and previous work experience, but neither his advancing age nor impairment from his nonservice-connection disabilities may be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19.  In other words, according to pertinent regulation, "unemployability, in service-connected claims, associated with advancing age or intermittent disability, may not be used as basis for a total disability rating."  38 C.F.R. § 4.19.

In review of the Veteran at his May 2012 physical, a private physician noted that the Veteran is a retired policeman.  The Board reiterates the finding from T.M.C. M.D. which indicated that the Veteran has loss of sensation and pain to his feet when he does any activity on his feet.  In January 2014 the physician's report from D.D. M.D., stated that after a review of the Veteran's diseases, which included review of diabetes and neuropathy, the physician stated that the Veteran would be unable to sustain gainful employment working forty hours a week.  At the October 2014 VA DBQ, in review of the functional impact due to the Veteran's diabetic peripheral neuropathy, the examiner stated that the Veteran "cannot move about on his feet very well due to pain and lack of sensation.  His gait is adversely affected by lack of tactile sensation, and that he has difficulty with fine motor activities involving the fingers."  

In March 2015, another diabetes mellitus impairment questionnaire was submitted by T.M.C. M.D.  The physician noted that the Veteran suffers from mild bilateral upper extremity neuropathy, and severe lower extremity bilaterally.  It was deemed medically recommended that the Veteran not stand or walk continually in a work setting.  The physician noted that the Veteran periodically experiences symptoms which interfere with concentration and attention, and that the Veteran would on average would require an absence once a month from work. 

At the Veteran's April 2015 VA diabetes DBQ, the examiner stated that "the Veteran is retired and is not employed.  He does report that his peripheral neuropathy makes walking and standing very difficult and thus he would be unable to perform work that involved either of these activities."

At the Veteran's June 2015 travel Board hearing, the Veteran stated that he currently was not working, and that he stopped working in 2009.  The Veteran stated that he previously worked as a parts and truck supply driver.  The Veteran stated that he stopped working due to having a difficult time walking around and moving, and that he was unable to walk the long distances necessary.  The Veteran stated that he also previously worked as a police officer, and worked at a call center.  The Veteran stated that even when working at the call center, his diabetes forced him to get up and go to the bathroom frequently.  The Veteran stated that his pain prevents him from concentrating, and that he is most comfortable when sitting in a chair with his feet elevated.  The Veteran stated that he had three years of college and does not have a formal degree.

Based upon a full review of the record, the Board finds that the combined impact of the Veteran's service-connected disabilities renders him unable to secure or follow substantially gainful employment.  The Veteran does not have a college degree, and stated that he has worked as a police officer, supply truck operator, and worked at a call center.  The Veteran's severe bilateral lower extremity neuropathy eliminates potential employment which requires physical activity.  The Veteran has complained of pain, numbness, tingling, and loss of sensation to his feet for the entire appeal period.  Furthermore, a private physician report from January 2014 found that the Veteran would be unable to work forty hours a week, and the October 2014 VA examiner stated that the Veteran cannot move on his feet very well.  The April 2015 VA examiner definitively stated that the Veteran would be unable to work in a position which required standing or walking.  The Veteran's testimony at his travel Board hearing also indicated that the prospect of employment which required driving and the use of his feet would also be extremely challenging.  

The Board also finds that the evidence of record also shows that the Veteran is unable to successfully retain employment in a sedentary setting.  Potential employment specific to his experience as a call center worker would also be difficult as the October 2014 VA examiner determined that the Veteran lacked fine motor skills due to his bilateral upper arm extremity.  Other potential sedentary employment would also be prevented by the Veteran's reports of problems concentrating due to his pain, and his constant need to get up and relieve himself.  TDIU is warranted as the Veteran's combined service-connected disabilities renders him unable to secure or follow substantially gainful. 




ORDER

Entitlement to a 30 percent rating but no higher, for right lower extremity peripheral sensory neuropathy is granted.

Entitlement to a 30 percent rating but no higher, for left lower extremity peripheral sensory neuropathy is granted.

Entitlement to TDIU is granted.




______________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


